                CASE 0:20-cr-00193-MJD-ECW Doc. 13 Filed 09/08/20 Page 1 of 1


   MADEL PA
800 PENCE BUILDING                                                                           CHRISTOPHER W. MADEL
800 HENNEPIN AVENUE                                                                                    DIRECT DIAL
MINNEAPOLIS, MINNESOTA 55403                                                                       (612) 605-6601
(612) 605-0630                                                                              CMADEL@MADELLAW.COM
WWW.MADELLAW.COM




       September 8, 2020

       The Hon. Elizabeth C. Wright
       United States District Court
       316 N. Robert Street
       St. Paul, MN 55101
       Magistrate_Wright_Chambers@mnd.uscourts.gov

              Re:     United States v. Teeter, Case No. 20-00668M-002
                      Request for Continuance of Detention Hearing

       Dear Judge Wright:

       I have been appointed, and I expect, to represent Benjamin Teeter in the United States v.
       Teeter matter, Case No. 20-00668M-002.

       I set up a time to speak to Mr. Teeter via Zoom at 1:15PM this afternoon. After waiting on
       Zoom for 15 minutes with no appearance from Mr. Teeter, I called Sherburne County Jail and
       learned (as indicated below later via email) that Sherburne went on lockdown today, and
       therefore, Mr. Teeter would not be available to speak to me. Because I have not yet spoken to
       Mr. Teeter, and because the detention hearing is currently scheduled for tomorrow, I respectfully
       request a short extension of Mr. Teeter’s detention hearing until Tuesday, September 15, 2020. I
       believe this requested extension comports with 18 U.S.C. § 3142(f)(2).

       Mr. Winter, counsel for the government, has communicated that the government has no
       objection to this request.


                                                           Very truly yours,

                                                           /s/ Christopher W. Madel

                                                           Christopher W. Madel
